ORDER
PER CURIAM.
Peter Roche (“Defendant”) appeals from the judgment of trial court finding him guilty of driving while intoxicated and punishing him as a chronic offender. Defendant argues the trial court erred: (1) in finding him guilty as a chronic offender of driving while intoxicated, and (2) in sentencing and convicting Defendant of driving while intoxicated-chronic offender because the one-year statute of limitations barred prosecution on the underlying misdemeanor charge of driving while intoxicated.
We have reviewed the briefs of the parties and the record on appeal and find the conviction is supported by sufficient evidence. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).